The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on January 5, 2022.

Claims 1-6 and 8-19 are pending. Claim 7 is cancelled. Claims 1, 8 and 17 are currently amended. Claims 18-19 are newly added.

The objection to claim 7 is moot in view of the cancellation of this claim.

The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicants’ amendment. 


The rejection of claims 1-6 and 9-17 under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2017/0015948), hereinafter “Johnson” is withdrawn in view of Applicants’ amendment.  

The rejection of claims 1-6 and 9-17 under 35 U.S.C. 102(a)(1) as being anticipated by Keuleers et al. (US 2018/0037858) is withdrawn in view of Applicants’ amendment.  
 
The rejection of claims 1-4, 6-7, 9-10, 13-14 and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by Ohtani et al. (US 2015/0376550) is withdrawn in view of Applicants’ amendment.  
The rejection of claims 7-8 under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1-6 and 9-17 above is withdrawn in view of Applicants’ amendment.  

The provisional rejection of claim 8 on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/937,291 in view of Johnson is withdrawn in view of Applicants’ amendment.  

Claim Objections
Claim 1 is objected to because of the following informalities: in line 9,  “the salt” should be replaced with “a salt.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “32.3 to 80 wt.% surfactant including 20 to 50 wt.% anionic surfactant and 12 to 30 wt.% non-ionic surfactant in lines 3-4, and the term “including” which is synonymous with “comprising” appears to contradict with the “consisting of” terminology with respect to the surfactant in claim 1, line 3. It is suggested that this claim be reworded, for example, “32.3 to 80 wt.%  surfactant, wherein the anionic surfactant is present in an amount from 20 to 50  wt.% and the nonionic surfactant is present in an amount from 12 to 30 wt.%”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 9-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtani et al. (US 2015/0376556), hereinafter “Ohtani.”	
	Regarding claims 1-4, 6, 9-14 and 16-17, Ohtani teaches a water-soluble pouch comprising a water-soluble film and a liquid detergent composition contained within the water- soluble film (see abstract), wherein the pouch may comprise a single compartment or multiple compartments, e.g., two compartments or three compartments (see paragraph [0066]).  In Example 3, Ohtani teaches a three-compartment pouch comprising liquid laundry detergent compositions, the three-compartment pouch having two side-by-side compartments (the 1st compartment and 2nd compartment) superposed onto a third compartment (the 3rd compartment), wherein the 2nd compartment comprises a liquid laundry detergent composition (which reads on the “first flowable washing agent preparation) comprising 19.4 wt% C11-C13LAS (C11-C13 linear alkylbenzene sulfonate, an anionic surfactant), 9.3 wt% C12-C14AE1-3S (C12-C14 ethoxylated sulfate, an anionic surfactant, wherein total anionic surfactants is 28.7 wt%), 13.7 wt% Neodol®25-7 (a nonionic surfactant) (total anionic and nonionic surfactants is 42.4 wt%), 6.4 wt% C12-C18 fatty acid,   19.0 wt% propylene glycol, 1.6 wt% glycerol, 3.2 wt% dipropylene glycol (total solvents is 23.8 wt%), 0.3 magnesium chloride (divalent salt), 0.4 wt% potassium sulfite (a monovalent salt), 0.1 wt% sodium formate (also a monovalent salt) (total monovalent salts is 0.5 wt%, and water, by difference, is 4.19 wt%  (see Table 2). It is noted that the liquid nd compartment is free from enzymes. Ohtani also teaches a method of using the water-soluble pouch to treat a fabric which comprises administering one or more aforementioned pouches into a washing machine (see paragraph [0081]). Even though Ohtani does not explicitly disclose an opacified water-soluble unit dose product and the liquid detergent composition having a turbidity of above 60 NTU as recited in claim 1, it would be inherent for the water-soluble unit dose product and the liquid detergent composition of Ohtani to exhibit the same properties because the same ingredients having the same proportions have been utilized. “Products of identical composition can not have mutually exclusive properties.” A  chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. Hence, Ohtani anticipates the claims. 

Claim Rejections - 35 USC § 103
Claims 5, 8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani as applied to claims 1-4, 6, 9-14 and 16-17 above. 
Ohtani teaches the features as discussed above. 
	Regarding claim 5, as discussed above, Ohtani teaches, in Example 3, a three-compartment pouch comprising liquid laundry detergent compositions, wherein the 2nd compartment comprises a liquid laundry detergent composition (which reads on the “first flowable washing agent preparation) comprising 19.0 wt% propylene glycol (an organic solvent), 1.6 wt% glycerol (another organic solvent), 3.2 wt% dipropylene glycol (another 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap, i.e., 20 wt% vs 23.8 wt%,  but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
	Regarding claim 8, as discussed above, Ohtani teaches, in Example 3, a three-compartment pouch comprising liquid laundry detergent compositions, wherein the 2nd compartment comprises a liquid laundry detergent composition (which reads on the “first flowable washing agent preparation) comprising 19.4 wt% C11-C13LAS (C11-C13 linear alkylbenzene sulfonate, an anionic surfactant), 9.3 wt% C12-C14AE1-3S (C12-C14 ethoxylated sulfate, an anionic surfactant) (total anionic surfactants is 28.7 wt%), 13.7 wt% Neodol®25-7 (a nonionic surfactant) (total anionic and nonionic surfactants is 42.4 wt%), 6.4 wt% C12-C18 fatty acid,  19.0 wt% propylene glycol, 1.6 wt% glycerol, 3.2 wt% dipropylene glycol (total solvents is 23.8 wt%), 0.3 magnesium chloride (divalent salt), 0.4 wt% potassium sulfite (a monovalent salt) and 0.1 wt% sodium formate (also a monovalent salt) (total monovalent salts is 0.5 wt% (see Table 2). Ohtani also teaches a liquid detergent composition which comprises an anionic surfactant, nonionic surfactant and a combination thereof, preferably the composition comprises from 3% to 70%, by weight of the composition, of an anionic surfactant, and from 1% to 20%, by weight of the composition, of a nonionic surfactant (see paragraph [0046]). The nonionic surfactant comprises C6-C22 alkoxylated alcohol, preferably C12-C16 alkoxylated alcohol with an average degree of alkoxylation of from 1 to 50, preferably 3 to 30, wherein the 2, ranges from 0.5 to 4 wt%; and the incorporation of from 0.3 to 5 wt% of a co-surfactant selected from the group of alkoxylated primary C8-C18  or C12-C18  alcohols having a degree of alkoxylation of ≤ 3.
	Considering that Ohtani teaches a liquid laundry detergent composition comprising 0.3 wt% MgCl2 as disclosed in Example 3 above, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough (0.3wt% vs 0.5wt%) that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a C12-C16 alkoxylated alcohol with an average degree of alkoxylation of 1 in its optimum proportion into the liquid detergent composition of Ohtani because this is one of the selection of nonionic surfactants as taught by Ohtani. With respect to the specific proportions of the above nonionic surfactant, considering that Ohtani teaches  from 1 to 20 wt% of a nonionic surfactant, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 18-19, as discussed above, Ohtani teaches, in Example 3, a three-compartment pouch comprising liquid laundry detergent compositions, wherein the 2nd compartment comprises a liquid laundry detergent composition (which reads on the “first flowable washing agent preparation) comprising 19.4 wt% C11-C13LAS (C11-C13 linear alkylbenzene sulfonate, an anionic surfactant), 9.3 wt% C12-C14AE1-3S (C12-C14 ethoxylated sulfate, an anionic surfactant) (total anionic surfactants is 28.7 wt%), 13.7 wt% Neodol®25-7 (a nonionic surfactant) (total anionic and nonionic surfactants is 42.4 wt%), 6.4 wt% C12-C18 fatty acid,  19.0 wt% propylene glycol, 1.6 wt% glycerol, 3.2 wt% dipropylene glycol (total solvents is 23.8 wt%), 0.3 magnesium chloride (divalent salt), 0.4 wt% potassium sulfite (a monovalent salt) and 0.1 wt% sodium formate (also a monovalent salt) (total monovalent salts is 0.5 wt% (see Table 2).  It is noted that the liquid detergent composition is free of amphoteric surfactant. Ohtani also teaches a liquid detergent composition which comprises an anionic surfactant, nonionic surfactant and a combination thereof, preferably the composition comprises from 3% to 70%, by weight of the composition, of an anionic surfactant, and from 1% to 20%, by weight of the composition, of a nonionic surfactant (see paragraph [0046]). The nonionic surfactant comprises C6-C22 alkoxylated alcohol, preferably C12-C16 alkoxylated alcohol with an average degree of alkoxylation of from 1 to 50, preferably 3 to 30, wherein the alkoxylation is preferably ethoxylation (see paragraph [0049]). Ohtani, however, fails to specifically disclose the 8-C18  alcohols having a degree of alkoxylation of ≤ 3.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a C12-C16 alkoxylated alcohol with an average degree of alkoxylation of 1 in its optimum proportion into the liquid detergent composition of Ohtani because this is one of the selection of nonionic surfactants as taught by Ohtani. With respect to the specific proportions of the above nonionic surfactant, considering that Ohtani teaches  from 1 to 20 wt% of a nonionic surfactant, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 15 and, in the alternative, claim 5, are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani as applied to the above claims, and further in view of Trujillo et al. (US 2014/0323383), hereinafter “Trujillo.”
	Ohtani teaches the features as discussed above. 
nd compartment comprises a liquid laundry detergent composition (which reads on the “first flowable washing agent preparation) comprising 19.4 wt% C11-C13LAS (C11-C13 linear alkylbenzene sulfonate, an anionic surfactant), 9.3 wt% C12-C14AE1-3S (C12-C14 ethoxylated sulfate, an anionic surfactant), 13.7 wt% Neodol®25-7 (a nonionic surfactant) (total anionic and nonionic surfactants is 42.4 wt%), 6.4 wt% C12-C18 fatty acid,  19.0 wt% propylene glycol, 1.6 wt% glycerol, 3.2 wt% dipropylene glycol (total solvents is 23.8 wt%), 0.3 magnesium chloride (divalent salt), 0.4 wt% potassium sulfite (a monovalent salt) and 0.1 wt% sodium formate (also a monovalent salt) (total monovalent salts is 0.5 wt% (see Table 2). Ohtani also teaches that the precise nature of adjunct ingredients which included the surfactants and solvents above, and their levels in the detergent composition will depend on the physical form of the composition and the nature of the cleaning operation for which it is to be used (see paragraph [0045]). Ohtani, however, fails to disclose a liquid laundry detergent composition which comprises from 7 to 20 wt% organic solvent, as recited in claim 5 or from 10 to 18 wt% organic solvent as recited in claim 15.
	Trujillo, an analogous art, teaches a similar multi-compartment pouch comprising water-soluble film and  liquid detergent composition for use as a laundry detergent (see paragraphs [0007], [0011] and [0021]). In Example 3A, Trujillo teaches a 3-compartment pouch, each compartment comprising liquid compositions, wherein the liquid composition in the 2nd compartment comprises anionic surfactants, nonionic surfactant, fatty acid, 12 wt% 1,2 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the amount of the solvents in the liquid composition in the 2nd compartment of the 3-compartment pouch of Ohtani to an amount of 18 wt% because Ohtani specifically desires that the levels of adjunct ingredients like solvents in the detergent composition will depend on the physical form of the composition and the nature of the cleaning operation for which it is to be used as disclosed in paragraph [0045], and Trujillo provides a level of 18 wt% total solvents suitable for use in liquid laundry composition.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  8 and 21 of copending Application No. 16/937,291. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar flowable washing agent preparation comprising anionic and nonionic surfactants, fatty acid, salt of a divalent cation, and salt of a monovalent metal . 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/936,956. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar washing agent portion unit wherein the flowable washing agent preparation comprises surfactants, fatty acid, salt of a divalent cation, and salt of a monovalent metal cation having the same ranges of proportions, respectively, differing only in that the present claim 1 recites an organic solvent which ranges from 5 to 25 wt% and less than 20 wt% water, whereas the copending application recites a solvent which ranges from 8 to 35 wt%.  However, the proportions of the solvent/water overlap, hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.


Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/937,325  in view of Ohtani.
	Copending Application ‘325 teaches a similar washing agent portion unit comprising at least one receiving chamber comprising a flowable washing agent preparation surrounded by a water-soluble film, the flowable washing agent preparation comprising surfactants consisting of anionic and nonionic surfactants, fatty acid, salt of a divalent cation, and solvent, all of the above having overlapping proportions, differing only in that the copending application ‘325 does not disclose a salt of monovalent metal cation in an amount from 0.5 to 4 wt%, and the washing agent preparation having a turbidity above 60 NTU.
	Ohtani, an analogous art, teaches the features as discussed above. In particular, as discussed above, Ohtani teaches a similar liquid laundry detergent composition which further comprises 0.4 wt% potassium sulfite and 0.1 wt% sodium formate (total of which is 0.5 wt% monovalent salts) as adjunct ingredients (see paragraph [0045]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated 0.4 wt% potassium sulfite and 0.1 wt% sodium formate (total of which is 0.5 wt% monovalent salts)  into the liquid detergent composition of copending application ‘325 because these are known adjunct ingredients in similar liquid detergent compositions as taught by Ohtani; and to reasonably expect the . 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 	With respect to the provisional rejections, Applicant requests that the rejections be held in abeyance until such time as patentable subject matter has been determined. 
	The above provisional rejections are maintained until such time Applicant submits a timely filed terminal disclaimer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








                                                                           /LORNA M DOUYON/                                                                                        Primary Examiner, Art Unit 1761